O’Dwyer, J.
The defendant having accepted the further bill of particulars served pursuant to the order of May 8, 1899, and having retained the same for five months without objection, we are of opinion that the defendant was guilty of laches in applying for an order to preclude the plaintiff from giving evidence at the trial.
The retention of the bill of particulars by the defendant was an admission on her part that the plaintiff had complied with the order requiring the service of a further bill of particulars, and we believe the bill of particulars so served contained all the information that it was possible for the plaintiff to furnish.
The order appealed from should be affirmed, with ten dollars’ costs and disbursements.
Fitzsimons, Oh. J., and Conlan, J., concur.
Order affirmed, with costs and disbursements.